19-23774-rdd       Doc 108       Filed 11/06/19      Entered 11/06/19 13:25:29               Main Document
                                                    Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          )
In re:                                                    )        Chapter 11
                                                          )
DELUXE ENTERTAINMENT                                      )        Case No. 19-23774 (RDD)
SERVICES GROUP INC., et al.,1                             )
                                                          )
                                  Debtors.                )        (Jointly Administered)
                                                          )

                     NOTICE OF (I) ENTRY OF ORDER
              APPROVING THE DISCLOSURE STATEMENT FOR
             AND CONFIRMING THE JOINT PREPACKAGED PLAN
        OF REORGANIZATION OF DELUXE ENTERTAINMENT SERVICES
     GROUP INC. AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11
    OF THE BANKRUPTCY CODE AND (II) OCCURRENCE OF EFFECTIVE DATE

TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that on October 25, 2019, the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) entered an order
[Docket No. 96] (the “Confirmation Order”) approving the Disclosure Statement for the Joint
Prepackaged Plan of Reorganization of Deluxe Entertainment Services Group Inc. and Its
Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 14] (as the same
may have been modified, supplemented, and amended, the “Disclosure Statement”) and
confirming the Joint Prepackaged Plan of Reorganization of Deluxe Entertainment Services
Group Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
[Docket No. 83] (as modified, amended, and including all supplements and exhibits thereto,
the “Plan”)2 (attached as Exhibit A to the Confirmation Order) of the above-captioned debtors
and debtors in possession (collectively, the “Debtors”).

     PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
November 6, 2019.

       PLEASE TAKE FURTHER NOTICE that the Confirmation Order, the Plan, and
copies of all documents filed in these chapter 11 cases are available free of charge by visiting

1
    The last four digits of Debtor Deluxe Entertainment Services Group Inc.’s tax identification number are
    1725. Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been
    requested, a complete list of the Debtor entities and the last four digits of their federal tax identification
    numbers is not provided herein. A complete list of such information may be obtained on the website of the
    Debtors’ Solicitation Agent at https://cases.primeclerk.com/deluxe. The location of the Debtors’ service
    address for purposes of these chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, New York, 10606.
2
    Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Plan or the
    Confirmation Order, as applicable.
19-23774-rdd    Doc 108     Filed 11/06/19    Entered 11/06/19 13:25:29         Main Document
                                             Pg 2 of 2


https://cases.primeclerk.com/deluxe or by calling the Debtors’ restructuring hotline at
(877) 506-0268 (toll free) or (917) 947-2682 (international). You may also obtain copies of any
pleadings filed in these chapter 11 cases for a fee via PACER at: http://www.nysb.uscourts.gov.

       PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has approved certain
discharge, release, exculpation, injunction, and related provisions in Article VIII of the Plan.

        PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on
the Debtors, the Restructured Debtors, Restructured DX Holding, and any Holder of a Claim or
an Interest and such Holder’s respective predecessors, successors, and assigns, whether or not the
Claim or the Interest of such Holder is Impaired under the Plan, and whether or not such Holder
voted to accept the Plan.

       PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order
contain other provisions that may affect your rights. You are encouraged to review the Plan and
the Confirmation Order in their entirety.

Dated: November 6, 2019              /s/ Jonathan S. Henes
New York, New York                   Jonathan S. Henes, P.C.
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone:     (212) 446-4800
                                     Facsimile:     (212) 446-4900

                                     Proposed Counsel to the Debtors and Debtors in Possession



             IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE,
        PLEASE CONTACT PRIME CLERK LLC BY CALLING (877) 506-0268




                                                2
